
	
		II
		112th CONGRESS
		1st Session
		S. 1689
		IN THE SENATE OF THE UNITED STATES
		
			October 12, 2011
			Mr. Toomey introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require a
		  comprehensive policy on reporting and tracking sexual assault incidents and
		  other safety incidents that occur at medical facilities of the Department of
		  Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Sexual Assault Prevention Act
			 of 2011.
		2.Comprehensive policy
			 on reporting and tracking sexual assault incidents and other safety
			 incidents
			(a)PolicySubchapter I of
			 chapter 17 of title 38,
			 United States Code, is amended by adding at the end the following:
				
					1709.Comprehensive
				policy on reporting and tracking sexual assault incidents and other safety
				incidents
						(a)Policy
				requiredNot later than
				February 1, 2012, the Secretary shall develop and implement a centralized and
				comprehensive policy on the reporting and tracking of sexual assault incidents
				and other safety incidents that occur at each medical facility of the
				Department, including—
							(1)suspected, alleged, attempted, or confirmed
				cases of sexual assault, regardless of whether such assaults lead to
				prosecution or conviction;
							(2)criminal and
				purposefully unsafe acts;
							(3)alcohol or
				substance abuse related acts (including by employees of the Department);
				and
							(4)any kind of event
				involving alleged or suspected abuse of a patient.
							(b)ScopeThe
				policy required by subsection (a) shall cover each of the following:
							(1)For purposes of reporting and tracking
				sexual assault incidents and other safety incidents, definitions of the
				terms—
								(A)safety
				incident;
								(B)sexual
				assault; and
								(C)sexual
				assault incident.
								(2)The development and use of specific
				risk-assessment tools to examine any risks related to sexual assault that a
				veteran may pose while being treated at a medical facility of the Department,
				including clear and consistent guidance on the collection of information
				related to—
								(A)the legal history
				of the veteran; and
								(B)the medical record
				of the veteran.
								(3)The mandatory training of employees of the
				Department on security issues, including awareness, preparedness, precautions,
				and police assistance.
							(4)The mandatory implementation, use, and
				regular testing of appropriate physical security precautions and equipment,
				including surveillance camera systems, computer-based panic alarm systems,
				stationary panic alarms, and electronic portable personal panic alarms.
							(5)Clear, consistent, and comprehensive
				criteria and guidance with respect to an employee of the Department
				communicating and reporting sexual assault incidents and other safety incidents
				to—
								(A)supervisory personnel of the employee
				at—
									(i)a
				medical facility of the Department;
									(ii)an office of a
				Veterans Integrated Service Network; and
									(iii)the central
				office of the Veterans Health Administration; and
									(B)a law enforcement official of the
				Department.
								(6)Clear and consistent criteria and
				guidelines with respect to an employee of the Department referring and
				reporting to the Office of Inspector General of the Department sexual assault
				incidents and other safety incidents that meet the regulatory criminal
				threshold in accordance with sections 1.201 and 1.204 of title 38, Code of
				Federal Regulations.
							(7)An accountable oversight system within the
				Veterans Health Administration that includes—
								(A)systematic information sharing of reported
				sexual assault incidents and other safety incidents among officials of the
				Administration who have programmatic responsibility; and
								(B)a centralized
				reporting, tracking, and monitoring system for such incidents.
								(8)Consistent procedures and systems for law
				enforcement officials of the Department with respect to investigating,
				tracking, and closing reported sexual assault incidents and other safety
				incidents.
							(9)Clear and consistent guidance for the
				clinical management of the treatment of sexual assaults that are reported more
				than 72 hours after the assault.
							(c)Updates to
				policyThe Secretary shall
				review and revise the policy required by subsection (a) on a periodic basis as
				the Secretary considers appropriate and in accordance with best
				practices.
						(d)Annual
				Report(1)Not later than 60 days after the date on
				which the Secretary develops the policy required by subsection (a), and by not
				later than January 1 of each year thereafter, the Secretary shall submit to the
				Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’
				Affairs of the House of Representatives a report on the implementation of the
				policy during the preceding fiscal year.
							(2)Each report required by paragraph (1)
				shall include, for the fiscal year covered by such report, the
				following:
								(A)The number and type of sexual assault
				incidents and other safety incidents reported by each medical facility of the
				Department.
								(B)A detailed description of the
				implementation of the policy required by subsection (a), including any
				revisions made to such policy from the previous year.
								(C)The effectiveness of such policy on
				improving the safety and security of the medical facilities of the Department,
				including the performance measures used to evaluate such effectiveness.
								(e)RegulationsThe Secretary shall prescribe regulations
				to carry out this
				section.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by adding after the item
			 relating to section 1708 the following:
				
					
						1709. Comprehensive policy on reporting
				and tracking of sexual assault incidents and other safety
				incidents.
					
					.
			(c)Interim
			 reportNot later than 30 days
			 after the date of the enactment of this Act, the Secretary of Veterans Affairs
			 shall submit to the Committee on Veterans’ Affairs of the Senate and the
			 Committee on Veterans’ Affairs of the House of Representatives a report on the
			 development of the performance measures described in section 1709(d)(2)(C) of
			 title 38, United States Code, as added by subsection (a).
			3.Repeal of
			 requirement for annual reports on staffing for nurses at Department of Veterans
			 Affairs health-care facilitiesSection 7451(e) of title 38, United States
			 Code, is amended by striking paragraphs (4), (5), and (6).
		
